OOXE, District Judge.
The collector classified the merchandise in question under paragraph 7(5 of the act of 1890, which provides for “rendered oils” and “expressed oils.” The importers protested, insisting that it should have been classified under paragraph 316 of the same act as “wool-grease.” The board in an elaborate and carefully prepared opinion, after discussing the various questions involved, reached the following conclusions:
“The subsiance known as ‘Lanoline’ is:
“(1) A preparation composed of pure wool-fat and water.
“(2) It is not the wool-grease of commerce and is not an oil, hut is commercially known as ‘Lanoline.’
“(3) It is a preparation and composition recommended hy the manufacturers to the public as a proprietary article.
“(4) It is a preparation and composition prepared according to a private and patented formula or process.
“(5) It is a patented composition or preparation.
“(6) It is a proprietary preparation recommended to the public as a remedy for diseases or affections affecting the human or animal body.
“(7) It is a medicinal proprietary preparation, in tlie preparation of which alcohol is not used, and of which alcohol is not a component part.
“(8) It is offered for sale hy the manufacturers and protestants put up in tins, labeled with notice thereon that the same is patented.
“(9) The manufacturers have duly registered as their trade-mark the word ‘Lanoline’ in the United States patent office, and they affixed the trade-mark to each package of lanoline imported hy the protestants.
“(10) The protestants entered such merchandise hy their written entry as ‘Lanoline, expressed oil.’ ”
The board decided that the merchandise should have been classified under paragraph 75 of the same act as a “medicinal proprietary preparation,” hut that it was not “wool-grease” in fact or commercially. The question, then, is, should “Lanoline” he subject to duty as wool-grease? If not:, the decision of the board should he affirmed.
A number of witnesses have been examined in this court, but their testimony does not change materially the ease as presented to the board. The conclusions reached by the board are subs tan tially correct, most of them being sustained by the new evidence. Wool-grease is of a brown color and a viscous consistency. It is extracted from wool washings, and consists of cholesterine and other fats and volatile fatty acids. It contains from 15 to 30 per cent, of potash. It emits a rank, disagreeable odor, it resembles molasses and tar mixed together, it is imported in returned petroleum barrels, it is worth *736from to 3 cents a pound and its chief use is for stuffing leather. "Lanoline,” on the contrary, is an expensive, highly finished product produced from wool-grease by an elaborate patented process of elimination and purification, by means of which many of the impurities and all of the potash of the crude wool-grease are removed. "Lanoline” is white in color, is imported in small, carefully prepared packages and is used principally in therapeutics. It is not wool-grease, chemically, commercially, or in common parlance. One of the ingredients of wool-grease has disappeared entirely and the others are found in a changed and purified state. "Lanoline”, is made from wool-grease just as vaseline is made from petroleum or cheese is made from milk, but it was never known as wool-grease in commerce and no business man would have thought of sending "Lanoline” to fill an order for wool-grease. The impression derived from the entire record is very strong that the term "wool-grease” would convey to the mind of every business man familiar with the subject an idea of the crude, raw material above described, and it is thought that congress so used it in the tariff act of 1890. It cannot be that a refined, expensive product like "Lanoline” should come in under a provision which was manifestly intended to apply to a crude, cheap product differing from “Lanoline” in almost every essential feature. The decision of the board is affirmed.